Title: To James Madison from William E. Hũlings, 8 February 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


8 February 1803, New Orleans. Encloses a copy of the intendant’s decree respecting the entry of provisions. There is no change since he wrote on 26 Jan.
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p. Marked “Duplicate, Original Via Natchez.” For enclosure, see n. 1.



   
   Hũlings enclosed a copy of Morales’s 5 Feb. 1803 proclamation (1 p.; in Spanish), which allowed the entry of flour, salted meat, and other foodstuffs in vessels coming from American settlements in the Ohio Territory, provided that a 6 percent duty was paid according to the royal ordinance of 24 Apr. 1794. Any foodstuffs that were not consumed at New Orleans and were exported would be governed by the usual export regulations and duties (translation printed in National Intelligencer, 21 Mar. 1803).



   
   A full transcription of this document has been added to the digital edition.

